Moody National REIT I, Inc. POS AM Exhibit 23.2 Consent of Independent Auditors We consent to the incorporation by reference in this Post-Effective Amendment No.7 to Registration Statement No. 333-150612 on Form S-11 of our report dated August 16, 2010, relating to the combined financial statements of Residence Inn Perimeter and Moody National RI Perimeter MT, LLC, both of which are under common control, appearing in the Current Report on Form 8-K/A of Moody National REIT I, Inc. filed with the Securities and Exchange Commission on August 16, 2010, and to the reference to us, under the heading “Experts” in the Prospectus, which is part of such Registration Statement. /s/ Deloitte & Touche LLP Houston, Texas February 17, 2012
